                                                            May 27, 2020
BY ECF
Hon. Roanne L. Mann
Chief Magistrate Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Kumer, et al. v. Hezbollah
               Case no. 18-cv-07449 (CBA) (rlm)

Dear Judge Mann:
        On February 12, 2020, Your Honor issued a Memorandum and Order denying without
prejudice plaintiffs’ motion for leave to effect substitute service on defendant Hezbollah pursuant
to Fed. R. Civ. P. 4(f)(3). (DE 7). Your Honor denied that motion after finding that plaintiffs’
evidence of Hezbollah’s relationship with the three entities on which plaintiff had requested leave
to effect substitute service was stale, and that plaintiffs had not shown that service by publication
was still unviable. (Id. at 5-6).
        Since the Memorandum and Order was issued plaintiffs have been endeavoring to obtain
fresh, up-to-date evidence (documentary and/or testimonial) of the current state of the matters
identified by the Court, in order to file a renewed motion for substitute service. Unfortunately, this
effort has been hampered by the shut-down and other circumstances resulting from the COVID-
19 pandemic, including the closure of our office and furloughing of our staff, quarantine of
plaintiffs’ undersigned counsel due to active COVID-19 cases among his children, and the
unavailability of the relevant consultants and experts who can help obtain and provide the missing
evidence.
        Accordingly, we wish to inform the Court that plaintiffs intend to file their renewed motion
for substitute service within the next 60 days.
       We thank you for your consideration.


                                                      Respectfully,


                                                      Robert J. Tolchin
